UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6358



RAYMOND E. FOWLER,

                                                Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director,

                                                 Respondent - Appellee.



                               No. 99-6432



RAYMOND E. FOWLER,

                                                Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director,

                                                 Respondent - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-97-356-3)


Submitted:   August 17, 1999                 Decided:   October 22, 1999
Before ERVIN,* WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond E. Fowler, Appellant Pro Se. Eugene Paul Murphy, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




     *
       Judge Ervin participated in the consideration of this case
but died prior to the time the decision was filed. The decision is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).


                                2
PER CURIAM:

     In these consolidated appeals, Appellant Raymond E. Fowler

seeks to appeal the magistrate judge’s order denying relief on his

petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1999)

and the magistrate judge’s order denying his motion to amend, which

the court construed as a motion to vacate pursuant to Fed. R. Civ.

P. 59(e).     Fowler consented to the jurisdiction of the magistrate

judge under 28 U.S.C.A. § 636(c) (West 1994 & Supp. 1999).   We have

reviewed the record and the magistrate judge’s opinions and find no

reversible error.     Accordingly, we deny a certificate of appeal-

ability and dismiss appeal No. 99-6358 on the reasoning of the mag-

istrate judge.    See Fowler v. Angelone, No. CA-97-356-3 (E.D. Va.

Feb. 24, 1999).    To the extent that Fowler seeks to challenge the

denial of his motion to amend, we find that he waived this issue by

failing to raise it in his informal brief.    See 4th Cir. R. 34(b).

Therefore, we deny a certificate of appealability and dismiss ap-

peal No. 99-6432. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           DISMISSED




                                   3